PER CURIAM.
*933Michael Bond, the husband, appeals the circuit court's order awarding Lauren Bond, the wife, temporary appellate attorney's fees. We have jurisdiction. See Fla. R. App. P. 9.130(a)(3)(C)(iii). The wife concedes error in light of our prior decision in Bond v. Bond, 224 So.3d 874 (Fla. 2d DCA 2017). We accept the wife's concession of error, reverse the order awarding temporary appellate attorney's fees, and remand for further proceedings consistent with this opinion.
Reversed and remanded for further proceedings.
CASANUEVA, SLEET, and LUCAS, JJ., Concur.